IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WALTER SEECO,1                              §
                                                §    No. 3, 2018
           Respondent Below-                    §
           Appellant,                           §
                                                §    Court Below—Family Court
           v.                                   §    of the State of Delaware,
                                                §    in and for Kent County
    ANNE DRUMMEL,                               §    File No. CK15-03051
                                                §    Pet. No. 16-25891
           Petitioner Below-                    §
           Appellee.                            §

                               Submitted: July 27, 2018
                               Decided:   September 26, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                           ORDER

         Upon consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

         (1)     The appellant, Walter Seeco (“Father”), filed this appeal from the

Family Court’s order dated December 14, 2017, granting, by default, sole custody

of the parties’ three-year-old son to the appellee, Anne Drummel. On appeal, the

Father asserts that the Family Court erred in modifying the parties’ joint custody

arrangement and in reducing his visitation to one weekend per month. We find no

basis to overturn the Family Court’s default judgment. Accordingly, we affirm.



1
    The Court previously assigned pseudonyms to the parties.
       (2)   The record reflects that the parties entered a custody order by consent

in May 2016. Mother filed a petition for modification of custody a year later. At

the time, the parties’ son was living with Mother in Delaware. Father lives and

works in Pennsylvania.

      (3)    The Family Court held a case management conference with the parties

on June 16, 2017. Mother appeared in person. Father appeared by telephone. After

talking through the parties’ issues and discussing the procedural next steps with

them, the Family Court set the matter down for a two-hour trial on December 5, 2017

beginning at 9 AM. The Family Court informed Father that he would have to appear

in person on December 5 and that he could not participate by telephone. Father

acknowledged that requirement.

      (4)    On December 5, 2017, Mother appeared at the hearing. Father did not.

The Family Court found that Father had been properly notified of the hearing, orally

and in writing, and stated that Father had not contacted the Court to request a

continuance or to provide any explanation for his absence. Thus, the Family Court

granted Mother’s petition for sole custody, finding the petition reasonable in light of

Mother’s uncontroverted proffer of evidence.

      (5)    On appeal, Father asserts that he is a loving and responsible parent and

that the Family Court erred in granting Mother sole custody. But, Father does not

deny that he was properly notified about the hearing scheduled for the Family Court



                                          2
to consider Mother’s petition to modify custody and that he chose not to appear and

contest the petition. Under these circumstances, given Father’s default, we find no

abuse of the Family Court’s discretion in granting Mother’s petition for sole

custody.2 To the extent Father has an explanation for his failure to appear, that issue

must be presented to and determined by the Family Court in the first instance through

a motion to reopen the judgment under Rule 60(b), which must be properly

supported by facts justifying relief from the default judgment.3

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




2
    Stevens v. Brown, 2014 WL 7010036, *3 (Del. Nov. 25, 2014).
3
    See Fam. Ct. Civ. R. 60(b) (2018).


                                               3